    Case 4:19-cv-02994 Document 26-6 Filed on 01/30/20 in TXSD Page 1 of 8



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

DISH NETWORK L.L.C.,                         §
                                             §      Civil Action No. 4:19-cv-2994
               Plaintiff,                    §
                                             §
       v.                                    §
                                             §
HUNG TRAN and THI NGA NGUYEN,                §
d/b/a Easybox IPTV,                          §
                                             §
               Defendants.                   §
                                             §

                             Declaration of Stephen M. Ferguson

       I, Stephen M. Ferguson, of Houston, Texas declare as follows:

       1.      I am admitted to practice in Texas, and an attorney with the firm of Hagan Noll &

Boyle LLC (“HNB”), counsel for Plaintiff DISH Network L.L.C. (“DISH”).               I make this

declaration based on personal knowledge and, if called on to testify, would testify competently as

stated herein. This declaration is made in support of DISH’s Motion for Default Judgment Against

Hung Tran and Thi Nga Nguyen (collectively, Defendants).

                               Copyright Infringement Notices

       2.      Attached as Exhibit 1 is a true and correct copy of 112 copyright infringement

notices that HNB sent to Easybox on behalf of DISH and members of the International Broadcaster

Coalition Against Piracy between January 27, 2016 and May 25, 2019. HNB did not receive a

response to these notices.

       3.      Attached as Exhibit 2 is a true and correct copy of copyright infringement notices

that HNB sent to service providers of the Easybox service on behalf of DISH and members of the

International Broadcaster Coalition Against Piracy between February 8, 2016 and June 7, 2019.
     Case 4:19-cv-02994 Document 26-6 Filed on 01/30/20 in TXSD Page 2 of 8




        4.        Attached as Exhibit 3 is a screenshot taken from the Internet Archive of the

webpage previously accessible at https://www.easybox.tv/where-to-buy/, identifying the email

address info@easybox.tv.

                                            Jurisdiction

        5.        Defendants Hung Tran (“Tran”) and Thi Nga Nguyen (“Nguyen”) were served with

summons, DISH’s First Amended Complaint (Dkt. 12), Order for Conference (Dkt. 4), and Order

Resetting Conference (Dkt. 11) on November 21, 2019, at their respective residences via a co-

resident, and on December 7, 2019, via first-class mail, with acknowledgement of receipt. (See

Dkts. 18-19.)

        6.        Attached as Exhibit 4 are the information pages for PayPal accounts owned by

Tran and Nguyen, which I received in response to a subpoena issued to PayPal, Inc. Attached as

Exhibit 5 are relevant portions of transaction records produced by PayPal from Tran’s PayPal

account supporting Defendants’ sale of approximately 95 Easybox set-top boxes (totaling $22,912)

to persons in the United States. I added the portions in grey, including the total for the “Local

Currency Amount” column and an “Est. Qty.” column for the approximate number of Easybox set-

top boxes sold.

        7.        Attached as Exhibit 6 are documents concerning payments made via PayPal from

Tran to Xpert Fulfillment Inc., of Benzonia, Michigan, which I received in response to a subpoena

issued to Xpert Fulfillment Inc. Attached as Exhibit 7 are invoices produced by Xpert Fulfillment

Inc. accounting for its receipt of 453 Easybox set-top boxes.

        8.        Attached as Exhibit 8 are emails between a representative of Finest Bargain Inc.,

of Folcroft, Pennsylvania and Defendants, which I received in response to a subpoena issued to

Finest Bargain Inc. The emails show that Defendants used the email address export@easybox.tv

                                                  2
     Case 4:19-cv-02994 Document 26-6 Filed on 01/30/20 in TXSD Page 3 of 8




to contract with a United States warehousing and logistics service provider and claimed ownership

of a US bank account.

        9.     Attached as Exhibit 9 are documents showing payments from Finest Bargain Inc.

to Defendants’ respective PayPal accounts. Attached as Exhibit 10 are invoices from Defendants

to the representative of Finest Bargain Inc.     These documents evidence Defendants sale of

approximately 71 Easybox set-top boxes to Finest Bargain Inc. or its representative.

                                        Copyright Registrations

        10.    Attached as Exhibit 11 is a true and correct copy of Certificates of Registration

from the United States Copyright Office for the following Al Jazeera Media Network works:

                     1)    Hashtag, December 6, 2017 – Reg. # PA0002107544

                     2)    News Bulletin, December 6, 2017 – Reg. # PA0002107543

        11.    Attached as Exhibit 12 is a true and correct copy of Certificates of Registration

from the United States Copyright Office for the following ARY Digital USA, LLC works:

                     3)    Aangan, Ep. # 36 (2018) – Reg. # PA2145454

                     4)    Bubbly Kya Chahti Hai, Ep. # 103 (2018) – Reg. # PA2145456

                     5)    Bubbly Kya Chahti Hai, Ep. # 112 (2018) – Reg. # PA2145471

                     6)    Dilli Walay Dularay Babu, Ep. # 90 (2018) – Reg. # PA2145474

                     7)    Good Morning Pakistan, July 20, 2018 – Reg. # PA2145464

                     8)    Good Morning Pakistan, September 11, 2018 – Reg. # PA2154607

                     9)    Jeeto Pakistan, July 20, 2018 – Reg. # PA2145462

                     10) Jeeto Pakistan, September 14, 2018 – Reg. # PA2195023

                     11) Kab Mere Kehlaoge, Ep. # 94 (2018) – Reg. # PA2145473

                     12) Nibah, Ep. # 24, 2018 – Reg. # PA2145468

                                                 3
    Case 4:19-cv-02994 Document 26-6 Filed on 01/30/20 in TXSD Page 4 of 8




                   13) Pukaar, Ep. # 23, 2018 – Reg. # PA2145460

       12.    Attached as Exhibit 13 is a true and correct copy of Certificates of Registration

from the United States Copyright Office for the following Geo USA LLC works:

                   14) Aaj Shahzeb Khanzada Kay Saath, July 31, 2018 – Reg. # PA2149176

                   15) Apas Ki Baat, July 31, 2018 – Reg. # PA2149165

                   16) Capital Talk, August 1, 2018 – Reg. # PA2149169

       13.    Attached as Exhibit 14 is a true and correct copy of Certificates of Registration

from the United State Copyright Office for the following Hum Network Limited works:

                   17) Aik Larki Aam Si, Ep. # 31 (2018)– Reg. # PA2149091

                   18) Aik Larki Aam Si, Ep. # 32 (2018)– Reg. # PA2149081

                   19) Band Khirkiyan, Ep. # 2 (2018) – Reg. # PA2149161

                   20) Band Khirkiyan, Ep. # 8 (2018) – Reg. # PA2154545

                   21) Ishq Tamsha, Ep. # 21 (2018) – Reg. # PA2149076

                   22) Jago Pakistan Jago, July 31, 2018 – Reg. # PA2149159

                   23) Kaisi Aurat Moon Main, Ep. # 14 (2018) – Reg. # PA2149294

                   24) Maa Sadqey, Ep. # 137 (2018) – Reg. # PA2149243

                   25) Main Khayal Hoon Kisi Aur Ka, Ep. # 6 (2018) – Reg. # PA2149312

                   26) Mein Har Nahin Manongi, Ep. # 13 (2018) – Reg. # PA2149190

                   27) Mein Har Nahin Manongi, Ep. # 28 (2018) – Reg. # PA2154586

                   28) Tabeer, Ep. # 24 (2018) – Reg. # PA2149272

                   29) Ustani Jee, Ep. # 15 (2018) – Reg. # PA2149303

                   30) Zun Mureed, Ep. # 22 (2018) – Reg. # PA 2149199



                                              4
    Case 4:19-cv-02994 Document 26-6 Filed on 01/30/20 in TXSD Page 5 of 8




       14.    Attached as Exhibit 15 is a true and correct copy of Certificates of Registration

from the United State Copyright Office for the following MBC FZ LLC works:

                    31) Hit Al Mawsem, Season 2, Ep. # 2 (2018) – Reg. # PA2154603

                    32) Sada Al Mala’eb, Ep. #113 (2017) – Reg. # PA2107550

                    33) Sada Al Mala’eb, Ep. #115 (2017) – Reg. # PA2107551

                    34) Sada Al Mala-eb, Ep. # 454 (2019) – Reg. # PA2187986

                    35) Takhareef, Ep. # 1 (2018) – Reg. # PA2154573

                    36) Bab Al Hara (Drama Edit V2) (4), Ep. # 18 (2017) – Reg. # PA 2107541

                    37) Al Chef Hassan, Ep. # 317 (2017) – Reg. # PA2107548

                    38) Al Chef Hassan, Ep. # 319 (2017) – Reg. # PA2107549

                    39) Al Hekaya Ma Amr Adib, Ep. # 36 (2019) – Reg. # PA 2187989

                    40) Tasali Ahla Alam, Ep. # 316 (2017) – Reg. # PA 2107546

                    41) Tasali Ahla Alam, Ep. # 60 (2019) – Reg. # PA 2188002

                    42) Yahdoth fe Masr, Ep. 36 (2019) – Reg. # PA 2187990

       15.    Attached as Exhibit 16 is a true and correct copy of the screenshots of the

registration data pages from the United States Copyright Office online catalog for the following

MSM Asia Limited works:

                    43) Aladdin: Naam Toh Suna Hoga, Ep. # 30 (2018) – Reg. # PA2164508

                    44) Aladdin: Naam Toh Suna Hoga, Ep. # 99 (2019) – Reg. # PA2173211

                    45) Aladdin: Naam Toh Suna Hoga, Ep. # 123 (2019) – Reg. # PA2173206

                    46) Aladdin: Naam Toh Suna Hoga, Ep. # 143 (2019) – Reg. # PA2183058

                    47) Band Baja Band Darwaja, Ep. # 3 (2019) – Reg. # PA2183065

                    48) Band Baja Band Darwaja, Ep. # 12 (2019) – Reg. # PA2183062

                                               5
Case 4:19-cv-02994 Document 26-6 Filed on 01/30/20 in TXSD Page 6 of 8




            49) Beechwale Bapu Dekh Raha Hai, Ep. # 1 (2018) – Reg. # PA 2164509

            50) Beechwale Bapu Dekh Raha Hai, Ep. # 69 (2019) – Reg. # PA2183073

            51) Bhakharwadi, Ep. # 16 (2019) – Reg. # PA2183077

            52) Jijaji Chhat Par Hai, Ep. # 238 (2019) – Reg. # PA2171618

            53) Jijaji Chhat Par Hai, Ep. # 259 (2019) – Reg. # PA2173231

            54) Mangalam, Ep. # 15 (2019) – Reg. # PA2171620

            55) Mangalam, Ep. # 37 (2019) – Reg. # PA2173245

            56) Mangalam, Ep. # 60 (2019) – Reg. # PA2173258

            57) My Name Ijj Lakhan, Ep. # 3 (2019) – Reg. # PA2173264

            58) Super Sisters – Meet the Sisters. Ep. # 41 (2018) – Reg. # PA2164513

            59) Taraak Mehta Ka Ooltah Chashmah, Ep. # 2566 (2018) – Reg. #

              PA2164514

            60) Taraak Mehta Ka Ooltah Chashmah, Ep. # 2614 (2018) – Reg. #

                PA2173283

            61) Taraak Mehta Ka Ooltah Chashmah, Ep. # 2636 (2019) – Reg. #

                PA2183100

            62) Taraak Mehta Ka Ooltah Chashmah, Ep. # 2679 (2019) – Reg. #

                PA2183103

            63) Tenali Rama, Ep. # 322 (2018) – Reg. # PA 2164515

            64) Tenali Rama, Ep. # 370 (2018) – Reg. # PA 2173288

            65) Tenali Rama, Ep. # 415 (2019) – Reg. # PA 2179720

            66) Tenali Rama, Ep. # 435 (2019) – Reg. # PA 2183108



                                      6
    Case 4:19-cv-02994 Document 26-6 Filed on 01/30/20 in TXSD Page 7 of 8




                                      Additional Exhibits

       16.     Attached as Exhibit 17 is a true and correct copy of a court order entered on

December 7, 2015 in China Central Television v. Create New Tech. (HK) Ltd., No. 15-01869

MMM (AJWx) (C.D. Cal.), Dkt. 158. Attached as Exhibit 18 is a true and correct copy of a

subsequent order entered in that same case on May 31, 2016, Dkt. 192.

       17.     Attached as Exhibit 19 is a true and correct copy of an order entered on August 24,

2018 in DISH Network L.L.C. v. Mo’Ayad Al Zayed Trading Est., No. 4:17-cv-03909, Dkt. 24

(S.D. Tex.).

       18.     Attached as Exhibit 20 is a true and correct copy of a report and recommendation

entered on September 15, 2016 in DISH Network L.L.C. v. Shava IPTV Network LLC, No. 1:15-

cv-00706 (TSE/IDD) (E.D. Va), Dkt. 120. Attached as Exhibit 21 is a true and correct copy of a

subsequent judgment order entered in that same case on January 24, 2017, Dkt. 124. Attached as

Exhibit 22 is a true and correct copy of a subsequent report and recommendation entered in that

same case on February 2, 2018, Dkt. 136. Attached as Exhibit 23 is a true and correct copy of a

subsequent order entered in that same case on February 22, 2018, Dkt. 138.

       19.     Attached as Exhibit 24 is a true and correct copy of a court order entered on March

17, 2017 in DISH Network L.L.C. v. Lool Tech Co., Ltd., No. 4:16-cv-01771, Dkt. 25 (S.D. Tex.).

       20.     Attached as Exhibit 25 is a true and correct copy of a court order entered on May

5, 2017 in Times Content Limited v. Doe, No. 4:17-cv-01287, Dkt. 10 (S.D. Tex.).

       21.     Attached as Exhibit 26 is a true and correct copy of a court order entered on April

30, 2015 in Showtime Networks Inc. v. Doe, No. 2:15-cv-03147-GW-MRW, Dkt. 20 (C.D. Cal.).

       22.     Attached as Exhibit 27 is a true and correct copy of a court order entered on

October 3, 2014 in Warner Bros. Entm’t, Inc. v. Doe, No. 14-cv-3492, Dkt. 27 (S.D.N.Y.).

                                                7
    Case 4:19-cv-02994 Document 26-6 Filed on 01/30/20 in TXSD Page 8 of 8




              I declare under penalty of perjury that the foregoing is true and correct. Executed

on January 30, 2020.
                                            /s/ Stephen M. Ferguson
                                            Stephen M. Ferguson




                                               8
